


RACKSPACE HOSTING, INC.
2007 LONG-TERM INCENTIVE PLAN
(As Amended and Restated)
Rackspace Hosting, Inc. (the “Company”) originally established this incentive
compensation plan known as the “Rackspace Hosting, Inc. 2007 Long-Term Incentive
Plan,” effective as of November 1, 2007, which was approved by the Company's
stockholders on October 30, 2007, which was amended and restated effective as of
March 5, 2008. Subject to approval by the Company's stockholders, the Company
now desires to amend and restate the Rackspace Hosting, Inc. 2007 Long-Term
Incentive Plan in its entirety effective as of May 2, 2012 (the “Effective
Date”), as set forth below.
1.Purposes of the Plan. The purposes of this Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company's business and its stockholders.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Shares, and other stock or cash awards as the
Administrator may determine.
2.Definitions. As used herein, the following definitions will apply:
(a)“Administrator” means the Board, or any of its Committees, as will be
administering the Plan, in accordance with Section 4 of the Plan.
(b)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c)“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
(d)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Shares, and other stock or cash awards as the
Administrator may determine.
(e)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the terms and conditions of the Plan.
(f)“Board” means the Board of Directors of the Company.
(g)“Cash Flow” means as to any Performance Period, cash generated from business
activities.




--------------------------------------------------------------------------------




(h)“Change in Control” means the occurrence of any of the following events:
(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group, (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection (i), the acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered a Change in Control; or
(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same Person will not be considered a Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company's assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company's assets: (A) a transfer to an entity that
is controlled by the Company's stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company's stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this Section 2(h), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase, or acquisition of stock, or similar business
transaction with the Company.
(i)“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(j)“Committee” means a committee of Directors or of other individuals satisfying
Applicable Laws appointed by the Board, or by the compensation committee of the
Board, to administer the Plan in accordance with Section 4 hereof.
(k)“Common Stock” means the common stock of the Company, $0.001 par value per
Share (or such other par value as may be designated by the Company's
stockholders).




--------------------------------------------------------------------------------




(l)“Company” means Rackspace Hosting, Inc., a Delaware corporation, or any
successor thereto.
(m)“Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Affiliate to render services to such entity
(n)“Customer Satisfaction” means as to any Performance Period, the objective and
measurable goals approved by the Administrator that relate to fulfillment of
customer expectations and/or customer ratings.
(o)“Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.
(p)“Director” means a member of the Board.
(q)“Disability” means total and permanent disability as defined in Code
Section 22(e)(3), provided that in the case of Awards other than Incentive Stock
Options, the Administrator in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time. A determination of
Disability may be made by a physician selected or approved by the Administrator
and, in this respect, the Participant shall submit to an examination by such
physician upon request by the Administrator.
(r) “Earnings Per Share” means as to any Performance Period, the Company's
Profit After-Tax, divided by a weighted average number of common shares
outstanding and dilutive common equivalent shares deemed outstanding.
(s)“Employee” means any person, including Officers and Directors, employed as a
common law employee by the Company or any Parent or Affiliate of the Company.
Neither service as a Director nor payment of a director's fee by the Company
will be sufficient to constitute “employment” by the Company.
(t)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(u)“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
higher or lower exercise prices and different terms), Awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the exercise price of an outstanding Award is
reduced. The Administrator will determine the terms and conditions of any
Exchange Program in its sole discretion, subject to stockholder approval as set
forth in Section 4(b)(vi). Notwithstanding the preceding, the term Exchange
Program does not include any (i) transfer or other disposition permitted under
Section 13, nor (ii) action described in Section 19(a).




--------------------------------------------------------------------------------




(v) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, its
Fair Market Value will be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the day
of determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
day of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;
(iii)For purposes of any Awards granted on the Registration Date, the Fair
Market Value will be the initial price to the public as set forth in the final
prospectus included within the registration statement in Form S-1 filed with the
Securities and Exchange Commission for the initial public offering of the
Company's Common Stock; or
(iv)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
(w)“Fiscal Year” means the fiscal year of the Company, which runs from
(x)January 1 through December 31 each year.
(y)“Full Value Award” means an Award other than in the form of an Incentive
Stock Option, Nonstatutory Stock Option, or Stock Appreciation Right, and which
is settled by the issuance of Shares.
(z)“Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Code Section 422.
(aa)“Inside Director” means a Director who is an Employee.
(ab)“Margin” means as to any Performance Period, Revenue less appropriate costs
and expenses for the type of margin determined by the Administrator (for
example, but not by way of limitation, gross margin, operating margin or
contribution margin)
(ac)“Market Share” means as to any Performance Period, the percentage of a
market segment with respect to one or more products or services.
(ad)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
(ae)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(af)“Option” means a stock option granted pursuant to Section 6 of the Plan.




--------------------------------------------------------------------------------




(ag)“Outside Director” means a Director who is not an Employee.
(ah)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).
(ai)“Participant” means the holder of an outstanding Award.
(aj)“Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the Performance Goals
applicable to an Award may provide for a targeted level or levels of achievement
using one or more of the following measures: (a) Cash Flow, (b) Customer
Satisfaction, (c) Earnings Per Share, (d) Margin, (e) Market Share, (f) Product
Development and Quality, (g) Profit, (h) Profit After-Tax, (h) Revenue and (i)
Total Shareholder Return.
(ak)“Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.
(al)“Performance Shares” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
(am)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of Performance Goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing pursuant to Section 10.
(an)“Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock is subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. Such restrictions may be based on
the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
(ao)“Plan” means the Rackspace Hosting, Inc. 2007 Equity Incentive Plan, as
amended and restated.
(ap)“Product Development and Quality” means as to any Performance Period, the
objective and measurable goals approved by the Administrator for the design,
creation or manufacture of products, which goals may include (but not by way of
limitation) conformance to design or use specifications or requirements not to
exceed specified defect levels.
(aq)“Profit” means as to any Performance Period, the Company's or a business
unit's income.
(ar)“Profit After-Tax” means as to any Performance Period, the Company's or a
business unit's income after taxes.
(as)“Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company's
securities.
(at)“Restricted Stock” means Shares issued pursuant to an Award of Restricted
Stock under Section 7 of the Plan, or issued pursuant to the early exercise of
an Option.




--------------------------------------------------------------------------------




(au)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(av)“Revenue” means as to any Performance Period, the Company's or a business
unit's net revenues generated from third parties.
(aw)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(ax)“Section 16(b)” means Section 16(b) of the Exchange Act.
(ay)“Service Provider” means an Employee, Director, or Consultant.
(az)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 19 of the Plan.
(ba)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.
(bb)“Ten Percent Stockholder” means an individual, who, at the time the
applicable Option is granted, owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
Affiliate. An individual shall be considered as owning the stock owned, directly
or indirectly, by or for his brothers and sisters (whether by the whole or half
blood), spouse, ancestors, and lineal descendants; and stock owned, directly or
indirectly, by or for a corporation, partnership, estate, or trust, shall be
considered as being owned proportionately by or for its stockholders, partners,
or beneficiaries.
(bc)“Total Shareholder Return” means as to any Performance Period, the total
return (change in share price plus reinvestment of any dividends) of a Share.
3.Stock Subject to the Plan.
(a)Stock Subject to the Plan. Subject to the provisions of Section 19 of the
Plan, the maximum aggregate number of Shares that may be awarded and sold under
the Plan is 12,000,000 Shares, plus any Shares that, as of the Effective Date,
are subject to any previously granted Awards under the Plan that otherwise would
return to the Plan after the Effective Date on account of expiration,
cancellation or forfeiture pursuant to Section 3(c) (not to exceed 13,924,403)
(the “Aggregate Limit”). The Shares may be authorized, but unissued, or
reacquired Common Stock.
(b)Limitations. Grants of Restricted Stock, Restricted Stock Units, Performance
Units and Performance Shares under the Plan on or following the Effective Date
shall count against the numerical limits in Section 3(a) of the Plan as 1.76
Shares for every one Share subject thereto. In addition, if Shares acquired
pursuant to Restricted Stock, Restricted Stock Units, Performance Units and
Performance Shares are forfeited to the Company and otherwise would return to
the Plan pursuant to Section 3(c) of the Plan on or following the Effective
Date, 1.76 times the number of Shares so forfeited shall become available for
issuance.




--------------------------------------------------------------------------------




(c)Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, is surrendered pursuant to an Exchange Program, or, with
respect to Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units, is forfeited to or repurchased by the Company due to failure
to vest, the unpurchased Shares (or for Awards other than Options or Stock
Appreciation Rights, the forfeited or repurchased Shares) which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated). With respect to Stock Appreciation Rights, the gross
number of Shares covered by the portion of the Award so exercised will cease to
be available under the Plan. Shares that have actually been issued under the
Plan under any Award will not be returned to the Plan and will not become
available for future distribution under the Plan; provided, however, that if
Shares issued pursuant to Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units are repurchased by the Company or are
forfeited to the Company, such Shares will become available for future grant
under the Plan. Shares used to pay the exercise price of an Award or to satisfy
the tax withholding obligations related to an Award will not become available
for future grant or sale under the Plan. To the extent an Award under the Plan
is paid out in cash rather than Shares, such cash payment will not result in
reducing the number of Shares available for issuance under the Plan.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
Shares issued pursuant to Awards transferred under any Exchange Program, subject
to stockholder approval as set forth in Section 4(b)(vi), will not be again
available for grant under the Plan. Notwithstanding the foregoing and, subject
to adjustment as provided in Section 19, the maximum number of Shares that may
be issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in Section 3(a), plus, to the extent allowable under Code
Section 422, any Shares that become available for issuance under the Plan
pursuant to this Section 3(c).
(d)Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
4.Administration of the Plan.
(a)Procedure.
(i)Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.
(ii)Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
(iv)Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
(b)Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:
(i)to determine the Fair Market Value;




--------------------------------------------------------------------------------




(ii)to select the Service Providers to whom Awards may be granted hereunder;
(iii)to determine the number of Shares to be covered by each Award granted
hereunder;
(iv)to approve forms of Award Agreements for use under the Plan;
(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder, including, but not limited to, the
exercise price, the time or times when Awards may be exercised (which may be
based on performance criteria), the inclusion of any provision providing for
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator will determine;
(vi)to determine the terms and conditions of any, and to institute any Exchange
Program, provided that the Administrator shall not implement an Exchange Program
without the approval of the holders of a majority of the Shares that are present
in person or by proxy and entitled to vote at any Annual or Special Meeting of
Stockholders of the Company;
(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;
(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(ix)to modify or amend each Award (subject to Section 34(c) of the Plan),
including but not limited to the discretionary authority to extend the
post-termination exercisability period of Awards, to extend the maximum term of
an Option (subject to Section 6(d) regarding Incentive Stock Options), and to
accelerate vesting or waive a forfeiture restriction with respect to any Award;
(x)to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 20;
(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;
(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine, subject to
Section 19; and
(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.
(c)Effect of Administrator's Decision. The Administrator's decisions,
determinations, and interpretations will be final and binding on all
Participants and any other holders of Awards.




--------------------------------------------------------------------------------




(d)No Liability. Under no circumstances shall the Company, its Affiliates, the
Administrator, or the Board incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company's,
its Affiliates', the Administrator's or the Board's roles in connection with the
Plan.
5.Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units, Performance Shares, and
such other cash or stock awards as the Administrator determines may be granted
to Service Providers. Incentive Stock Options may be granted only to Employees
of the Company or a subsidiary within the meaning of Code Section 424(f).
6.Stock Options.
(a)Grant of Options. Subject to the terms and provisions of the Plan, the
Administrator, at any time and from time to time, may grant Options in such
amounts as the Administrator, in its sole discretion, will determine.
(b)Option Agreement. Each Award of an Option will be evidenced by an Award
Agreement that will specify the exercise price, the term of the Option, the
number of Shares of Common Stock subject to the Option, the exercise
restrictions, if any, applicable to the Option, and such other terms and
conditions as the Administrator, in its sole discretion, will determine.
(c)Limitations.
(i)Each Option will be designated in the Award Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Participant during any calendar year (under all plans of the Company and
any Parent or Affiliate) exceeds one hundred thousand dollars ($100,000), such
Options will be treated as Nonstatutory Stock Options. For purposes of this
Section 6(c), Incentive Stock Options will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted.
(ii)Subject to the terms and provisions of the Plan, the Administrator will have
complete discretion to determine the number of Shares subject to an Option
granted to any Participant.
(d)Term of Option. The term of each Option will be stated in the Award
Agreement; provided, however, that the term will be no more than seven (7) years
from the date of grant thereof. In the case of an Incentive Stock Option granted
to a Ten Percent Stockholder, the term of the Incentive Stock Option will be
five (5) years from the date of grant or such shorter term as may be provided in
the Award Agreement.




--------------------------------------------------------------------------------




(e)Option Exercise Price and Consideration.
(i)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to the exercise of an Option will be determined by the Administrator,
but will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant. In addition, in the case of an Incentive Stock
Option granted to Ten Percent Stockholder, the per Share exercise price will be
no less than one hundred ten percent (110%) of the Fair Market Value per Share
on the date of grant. Notwithstanding the foregoing provisions of this
Section 6(e), Options may be granted with a per Share exercise price of less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant pursuant to a transaction described in, and in a manner consistent
with, Code Section 424(a).
(ii)Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
(iii)Form of Consideration. The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws.
(f)Exercise of Option.
(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
will be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Award Agreement. An Option may not be exercised for a fraction of a Share.
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes). Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan. Shares issued upon exercise of an Option will be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder will exist with respect to the Shares subject to
an Option, notwithstanding the exercise of the Option. The Company will issue
(or cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 19 of
the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
The Administrator may permit a Participant to elect to pay the exercise price
and any applicable tax withholding resulting from such exercise by authorizing a
third-party broker to sell all or a portion of the Shares acquired upon exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the exercise price and any applicable tax withholding resulting from such
exercise.




--------------------------------------------------------------------------------






(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant's termination of
service as the result of the Participant's death or Disability, the Participant
may exercise his or her Option within thirty (30) days of such termination of
service, or such longer period of time as is specified in the Award Agreement to
the extent that the Option is vested on the date of termination of service (but
in no event later than the expiration of the term of such Option as set forth in
the Award Agreement). In the absence of a specified time in the Award Agreement,
the Option will remain exercisable for three (3) months following the
Participant's termination of service. Unless otherwise provided by the
Administrator, if, on the date of termination of service, the Participant is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If, after termination of service,
the Participant does not exercise his or her Option within the time specified by
the Administrator, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant's Disability, the Participant may exercise his or
her Option within six (6) months of termination of service, or such longer
period of time as is specified in the Award Agreement to the extent the Option
is vested on the date of termination of service (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for twelve (12) months following the Participant's termination of
service. Unless otherwise provided by the Administrator, if, on the date of
termination of service, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. If, after termination of service, the Participant does not exercise
his or her Option within the time specified herein, the Option will terminate,
and the Shares covered by such Option will revert to the Plan.
(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within twelve (12) months following the Participant's
death, or within such longer period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of death, by the
Participant's designated beneficiary, provided such beneficiary has been
designated prior to the Participant's death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Participant,
then such Option may be exercised by the personal representative of the
Participant's estate or by the person(s) to whom the Option is transferred
pursuant to the Participant's will or in accordance with the laws of descent and
distribution. In the absence of a specified time in the Award Agreement, the
Option will remain exercisable for twelve (12) months following Participant's
death. Notwithstanding anything in the Plan to the contrary, the Administrator,
in its sole discretion, may extend the term and the exercisability of an Option
until the date that is twelve (12) months after the date of the Participant's
death. Unless otherwise provided by the Administrator, if at the time of death
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option immediately reverts to the Plan. If the
Option is not so exercised within the time specified herein, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.




--------------------------------------------------------------------------------




(v)Other Termination. A Participant's Award Agreement may also provide that if
the exercise of the Option following the termination of Participant's status as
a Service Provider (other than upon the Participant's death or Disability) would
result in liability under Section 16(b), then the Option will terminate on the
earlier of (A) the expiration of the term of the Option set forth in the Award
Agreement, or (B) the 10th day after the last date on which such exercise would
result in such liability under Section 16(b). Finally, a Participant's Award
Agreement may also provide that if the exercise of the Option following the
termination of the Participant's status as a Service Provider (other than upon
the Participant's death or Disability) would be prohibited at any time solely
because the issuance of Shares would violate the registration requirements under
the Securities Act, then the Option will terminate on the earlier of (A) the
expiration of the term of the Option, or (B) the expiration of a period of three
(3) months after the termination of the Participant's status as a Service
Provider during which the exercise of the Option would not be in violation of
such registration requirements.
(g)Notification of Disqualifying Disposition. If any Employee shall make any
disposition of Shares issued pursuant to the exercise of an Incentive Stock
Option under the circumstances described in Code Section 421(b) (relating to
certain disqualifying dispositions), such Employee shall notify the Company of
such disposition within ten (10) days thereof.
7.Restricted Stock.
(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
the Company as escrow agent will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.
(c)Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.
(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
(e)Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator may
determine. The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.
(f)Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.




--------------------------------------------------------------------------------




(g)Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. If any such dividends or distributions are
paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid. Notwithstanding the foregoing, any dividends or
other distributions payable on Shares of Restricted Stock that are subject to
performance restrictions may accrue during the Period of Restriction, but will
not be paid on such Shares until the Shares vest.
(h)Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
8.Restricted Stock Units.
(a)Grant. Subject to the terms and provisions of the Plan, Restricted Stock
Units may be granted at any time and from time to time as determined by the
Administrator. Each Restricted Stock Unit grant will be evidenced by an Award
Agreement that will specify such other terms and conditions as the
Administrator, in its sole discretion, will determine, including all terms,
conditions, and restrictions related to the grant, the number of Restricted
Stock Units, and the form of payout, which may be left to the discretion of the
Administrator.
(b)Restricted Stock Unit Award. A Restricted Stock Unit Award shall be similar
in nature to a Restricted Stock Award except that no Shares are actually
transferred to the Participant until a later date specified in the applicable
Award Agreement. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a Share.
(c)Vesting Criteria and Other Terms. The Administrator will set vesting criteria
in its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant. The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.
(d)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout in accordance with
Section 8(e) below, as determined by the Administrator. Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.
(e)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
may only settle earned Restricted Stock Units in cash, Shares, or a combination
of both.
(f)Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.




--------------------------------------------------------------------------------






9.Stock Appreciation Rights.
(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as will be determined by the Administrator, in its
sole discretion.
(b)Number of Shares. Subject to the terms and provisions of the Plan, the
Administrator will have complete discretion to determine the number of Stock
Appreciation Rights granted to any Service Provider.
(c)Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise,
subject to Section 6(c) of the Plan, the Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan.
(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.
(e)Expiration of Stock Appreciation Rights. A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement; provided, however, that
the rules of Sections 6(d) and 6(f) also will apply to Stock Appreciation
Rights. Notwithstanding any other provision of this Plan to the contrary, with
respect to a tandem Stock Appreciation Right granted in connection with an
Incentive Stock Option: (a) the tandem Stock Appreciation Right will expire no
later than the expiration of the underlying Incentive Stock Option; (b) the
value of the payout with respect to the tandem Stock Appreciation Right may be
for no more than one hundred percent (100%) of the excess of the Fair Market
Value of the Shares subject to the underlying Incentive Stock Option at the time
the tandem Stock Appreciation Right is exercised over the exercise price of the
underlying Incentive Stock Option; and (c) the tandem Stock Appreciation Right
may be exercised only when the Fair Market Value of the Shares subject to the
Incentive Stock Option exceeds the exercise price of the Incentive Stock Option.
(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
(i)The difference between the Fair Market Value of a Share on the date of
exercise, or such other date as specified in the Award Agreement, over the
exercise price; times
(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.
At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.




--------------------------------------------------------------------------------






10.Performance Units and Performance Shares.
(a)Grant of Performance Units and Performance Shares. Performance Units and
Performance Shares may be granted to Service Providers at any time and from time
to time, as will be determined by the Administrator, in its sole discretion.
Subject to the terms and conditions of the Plan, the Administrator will have
complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.
(b)Value of Performance Units and Performance Shares. Each Performance Unit will
have an initial value that is established by the Administrator on or before the
date of grant. Each Performance Share will have an initial value equal to the
Fair Market Value of a Share on the date of grant.
(c)Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Performance Shares that will be paid out to the
Service Providers. The Performance Objectives or other vesting provisions must
be achieved during the applicable Performance Period. Each Award of Performance
Units or Performance Shares will be evidenced by an Award Agreement that will
specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion.
(d)Earning of Performance Units or Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares will be entitled to receive a payout of the number of Performance Units
or Performance Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding performance
objectives or other vesting provisions have been achieved. After the grant of a
Performance Unit or of Performance Shares, the Administrator, in its sole
discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit or Performance Shares.
(e)Form and Timing of Payment of Performance Units or Performance Shares.
Payment of earned Performance Units or Performance Shares will be made as soon
as practicable after the expiration of the applicable Performance Period. The
Administrator, in its sole discretion, may pay earned Performance Units or
Performance Shares in the form of cash, in Shares (which have an aggregate Fair
Market Value equal to the value of the earned Performance Units or Performance
Shares at the close of the applicable Performance Period) or in a combination
thereof.
(f)Cancellation of Performance Units or Performance Shares. On the date set
forth in the Award Agreement, all unearned or unvested Performance Units or
Performance Shares will be forfeited to the Company, and again will be available
for grant under the Plan.
(g)Participant's Rights as Stockholder With Respect to a Performance Shares
Award. Subject to the terms and conditions of the Plan, each holder of a
Performance Shares Award shall have all the rights of a stockholder with respect
to the Shares issued to the Participant pursuant to the Award during any period
in which such issued Shares are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such Shares.




--------------------------------------------------------------------------------




11.Performance-Based Compensation Under Code Section 162(m).
(a)General. If the Administrator, in its discretion, decides to grant an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the provisions of this Section 11 will control over any contrary
provision in the Plan; provided, however, that the Administrator may in its
discretion grant Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code to such Participants that are
based on Performance Goals or other specific criteria or goals but that do not
satisfy the requirements of this Section 11.
(b)Annual Share Limitations for Option and Stock Appreciation Rights. No Service
Provider shall be granted, in any Fiscal Year, Options and Stock Appreciation
Rights to purchase more than two million five hundred thousand (2,500,000)
Shares; provided, however, that such limit shall be five million (5,000,000)
Shares during the Fiscal Year in which a Participant first becomes an Employee.
(c)Annual Share Limitations for Restricted Stock, Restricted Stock Unit,
Performance Unit, and Performance Shares. No Service Provider shall be granted,
in any Fiscal Year, more than two million five hundred thousand (2,500,000)
Shares in the aggregate of the following: (i) Restricted Stock, (ii) Restricted
Stock Units, and (iii) Performance Shares; provided, however, that such limit
shall be five million (5,000,000) Shares during the Fiscal Year in which a
Participant first becomes an Employee. No Participant shall be granted, in any
Fiscal Year, Performance Units having an initial value greater than ten million
dollars ($10,000,000); provided, however, that such limit shall be twenty
million dollars ($20,000,000) during the Fiscal Year in which a Participant
first becomes an Employee.
(d)Performance Goals. The granting and/or vesting of Awards of Restricted Stock,
Restricted Stock Units, Performance Shares and Performance Units and other
incentives under the Plan may be made subject to the attainment of Performance
Goals relating to one or more business criteria. Any Performance Goals used may
be measured (i) in absolute terms, (ii) in combination with another Performance
Goal or Goals (for example, but not by way of limitation, as a ratio or matrix),
(iii) in relative terms (including, but not limited to, as compared to results
for other periods of time, and/or against another company, companies or an index
or indices), (iv) on a per-share or per-capita basis, (v) against the
performance of the Company as a whole or a specific business unit(s) or
product(s) of the Company and/or (vi) on a pre-tax or after-tax basis, and may
be measured relative to a peer group or index. Prior to the Determination Date,
the Administrator will determine whether any significant element(s) or item(s)
will be included in or excluded from the calculation of any Performance Goal
with respect to any Participants (for example, but not by way of limitation, the
effect of mergers and acquisitions). As determined by the Administrator prior to
the Determination Date, achievement of Performance Goals for a particular Award
may be calculated in accordance with the Company's financial statements,
prepared in accordance with generally accepted accounting principles, or as
adjusted for certain costs, expenses, gains and losses to provide non-GAAP
measures of operating results. The Performance Goals may differ from Participant
to Participant and from Award to Award.
(e)Procedures. To the extent necessary to comply with the performance-based
compensation provisions of Section 162(m) of the Code, with respect to any Award
granted subject to Performance Goals and intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, within the
first twenty-five percent (25%) of the Performance Period, but in no event more
than ninety (90) days following the commencement of any Performance Period (or
such other time as may be required or permitted by Section 162(m) of the Code),
the Administrator will, in writing, (i) designate one or more Participants to
whom an Award will be made, (ii) determine the Performance Period,
(iii) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (iv) determine
any other terms and conditions applicable to the Award(s).




--------------------------------------------------------------------------------




(f)Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Participant and is intended to constitute qualified
performance-based compensation under Section 162(m) of the Code will be subject
to any additional limitations set forth in the Code (including any amendment to
Section 162(m)) or any regulations and ruling issued thereunder that are
requirements for qualification as qualified performance-based compensation as
described in Section 162(m) of the Code, and the Plan will be deemed amended to
the extent necessary to conform to such requirements.
(g)Determination of Amounts Earned. Following the completion of each Performance
Period, the Administrator will certify in writing whether the applicable
Performance Goals have been achieved for such Performance Period. A Participant
will be eligible to receive payment pursuant to an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code for a
Performance Period only if the Performance Goals for such period are achieved.
In determining the amounts earned by a Participant pursuant to an Award intended
to qualified as “performance-based compensation” under Section 162(m) of the
Code, the Administrator will have the right to (i) reduce or eliminate (but not
to increase) the amount payable at a given level of performance to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period,
(ii) determine what actual Award, if any, will be paid in the event of a
termination of employment as the result of a Participant's death or disability
or upon a Change in Control or in the event of a termination of employment
following a Change in Control prior to the end of the Performance Period, and
(iii) determine what actual Award, if any, will be paid in the event of a
termination of employment other than as the result of a Participant's death or
disability prior to a Change in Control and prior to the end of the Performance
Period to the extent an actual Award would have otherwise been achieved had the
Participant remained employed through the end of the Performance Period. A
Participant will be eligible to receive payment pursuant to an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code for
a Performance Period only if the Performance Goals for such period are achieved.
12.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence. A Service Provider will not cease to be an Employee
in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, its
Parent, or any Affiliate. For purposes of Incentive Stock Options, no such leave
may exceed three (3) months, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then six (6) months
following the first (1st) day of such leave, any Incentive Stock Option held by
the Participant will cease to be treated as an Incentive Stock Option and will
be treated for tax purposes as a Nonstatutory Stock Option.
13.Limited Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.




--------------------------------------------------------------------------------




14.Forfeiture for Cause. Notwithstanding any other provision of the Plan or an
Award Agreement, if the Administrator finds by a majority vote that a
Participant, before or after he or she ceases to be a Service Provider
(a) committed fraud, embezzlement, theft, felony or an act of dishonesty in the
course of his or her employment by the Company or an Affiliate which conduct
damaged the Company or an Affiliate or (b) disclosed trade secrets of the
Company or an Affiliate, then as of the date the Administrator makes its
finding, any Awards awarded to the Participant that have not been exercised by
the Participant (including all Awards that have not yet vested) will be
forfeited to the Company. The findings and decision of the Administrator with
respect to such matter, including those regarding the acts of the Participant
and the damage done to the Company, will be final for all purposes. No decision
of the Administrator, however, will affect the finality of the discharge of the
individual by the Company or an Affiliate.
15.Forfeiture Events. The Administrator may specify in an Award Agreement that
the Participant's rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment for cause, termination of the
Participant's provision of services to the Company or its Affiliates, violation
of material policies of the Company and its Affiliates, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company and its Affiliates.
16.Issuance of Shares of Stock. Shares, when issued, may be represented by a
certificate or by book or electronic entry.
17.Restrictions on Stock Received The Committee may impose such conditions
and/or restrictions on any Shares issued pursuant to an Award as it may deem
advisable or desirable. These restrictions may include, but shall not be limited
to, a requirement that the Participant hold the Shares for a specified period of
time.
18.Compliance With Code Section 409A. Awards shall be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Code Section 409A, except as otherwise determined in
the sole discretion of the Administrator. The Plan and each Award Agreement
under the Plan is intended to meet the requirements of Code Section 409A and
shall be construed and interpreted in accordance with such intent, except as
otherwise determined in the sole discretion of the Administrator. To the extent
that an award or payment, or the settlement or deferral thereof, is subject to
Code Section 409A the award shall be granted, paid, settled or deferred in a
manner that will meet the requirements of Code Section 409A, such that the
grant, payment, settlement or deferral shall not be subject to the additional
tax or interest applicable under Code Section 409A.
19.Adjustments; Dissolution or Liquidation; Merger or Change in Control.
(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of shares of stock that may be delivered under the Plan and/or the number,
class, and price of shares of stock covered by each outstanding Award and the
limitations under Section 3(c).




--------------------------------------------------------------------------------




(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.
(c)Change in Control. In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Affiliate of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.
In the event that the successor corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock and Restricted Stock Units will lapse, and,
with respect to Awards with performance-based vesting, all Performance Goals or
other vesting criteria will be deemed achieved at one hundred percent (100%) of
target levels and all other terms and conditions met. In addition, if an Option
or Stock Appreciation Right is not assumed or substituted in the event of a
Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) received in the Change in Control by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Change in Control is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received upon
the exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit, Performance Unit or Performance Share, for each Share
subject to such Award, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.
Notwithstanding anything in this Section 19(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals will not be considered assumed if the Company or its successor modifies
any of such Performance Goals without the Participant's consent; provided,
however, a modification to such Performance Goals only to reflect the successor
corporation's post-Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
Notwithstanding anything in this Section 19(c) to the contrary, if a payment
under an Award Agreement is subject to Code Section 409A and if the Change in
Control definition contained in the Award Agreement does not comply with the
definition of “change of control” for purposes of a distribution under Code
Section 409A, then any payment of an amount that is otherwise accelerated under
this Article shall be delayed until the earliest time that such payment would be
permissible under Code Section 409A without triggering any penalties applicable
under Code Section 409A.




--------------------------------------------------------------------------------






20.Tax Withholding
(a)Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant's FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (iv) any combination thereof. The
withheld Shares not made available for delivery by the Company shall be retained
as treasury shares or will be cancelled and the Participant's right, title, and
interest in such Shares shall terminate. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
21.No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant's
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant's right or the Company's right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
22.Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
23.Term of Plan. Subject to Section 19 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years from the date adopted by the Board, unless terminated earlier
under Section 34 of the Plan.
24.Change in Control of the Company.
(a)Change in Control. If, coincident with or during the twelve (12) month period
immediately following the occurrence of a Change in Control, the Company
terminates a Participant's employment with the Company without Cause (as defined
below), unless otherwise specifically prohibited under applicable laws or by the
rules and regulations of any governing governmental agencies or national
securities exchanges, or unless the Administrator shall determine otherwise in
the Award Agreement:
(i)any and all Options and Stock Appreciation Rights granted hereunder to such
Participant shall become immediately vested and exercisable to the extent that
their exercise price, as adjusted pursuant to Section 19 is less than the Fair
Market Value of a Share on such date and the Participant shall have until the
earlier of: (i) twelve (12) months following such termination date, or (ii) the
expiration of the Option or Stock Appreciation Right term, to exercise any such
Option or Stock Appreciation Right;
(ii)any Period of Restriction and restrictions imposed on such Participant's
Restricted Stock or Restricted Stock Units shall lapse;




--------------------------------------------------------------------------------




(iii)the target payout opportunities attainable under all of such Participant's
outstanding Awards of performance-based Restricted Stock, performance-based
Restricted Stock Units, Performance Units, and Performance Shares, shall be
deemed to have been fully earned based on targeted performance being attained as
of the effective date of the Change in Control of the Company;
(1)the vesting of all of such Participant's Awards denominated in Shares shall
be accelerated as of the effective date of the Change in Control of the Company,
and shall be paid out to such Participant within thirty (30) days following the
effective date of the Change in Control of the Company. The Administrator has
the authority to pay all or any portion of the value of the Shares in cash;
(2)Awards denominated in cash shall be paid to such Participant in cash within
thirty (30) days following the effective date of the Change in Control of the
Company; and
(iv)Unless otherwise specifically provided in a written agreement entered into
between such Participant and the Company, the Administrator shall pay out all
other Share-based Awards.
(b)For purposes of this Section 24, “Cause” shall mean Participant's: (i)
willful engagement in illegal conduct or gross misconduct which is materially
injurious to the Company, (ii) conviction of, or plea of nolo contendere or
guilty to, a felony or a crime of moral turpitude; (iii) engagement in fraud,
misappropriation or embezzlement resulting or intended to result directly or
indirectly in a gain or substantial personal enrichment to the Participant at
the expense of the Company, (iv) material breach of any written policies of the
Company (which policy or policies previously was provided to Participant), or
(v) willful and continual failure substantially to perform his or her duties
with the Company (other than a failure resulting from the Participant's
incapacity due to physical or mental illness), which failure has continued for a
period of at least 30 days.
(c)Delay of Payment due to Section 409A. Notwithstanding anything in this
Section 24 to the contrary, if a payment under an Award Agreement is subject to
Code Section 409A and if the Change in Control definition contained in the Award
Agreement does not comply with the definition of “change of control” for
purposes of a distribution under Code Section 409A, then any payment of an
amount that is otherwise accelerated under this Article shall be delayed until
the earliest time that such payment would be permissible under Code Section 409A
without triggering any penalties applicable under Code Section 409A.
25.Gender and Number. If the context requires, words of one gender when used in
the Plan shall include the other and words used in the singular or plural shall
include the other.
26.Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
27.Headings. Headings of Articles and Sections are included for convenience of
reference only and do not constitute part of the Plan and shall not be used in
construing the terms and provisions of the Plan.
28.Other Compensation Plans. The adoption of the Plan shall not affect any other
option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for Service
Providers.
29.Other Awards. The grant of an Award shall not confer upon the Participant the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Participant, or the right to receive
future Awards upon the same terms or conditions as previously granted.




--------------------------------------------------------------------------------




30.Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
31.Persons Residing Outside of the United States. Notwithstanding any provision
of the Plan to the contrary, in order to comply with the laws in other countries
in which the Company or any of its Affiliates operates or has Employees, the
Administrator, in its sole discretion, shall have the power and authority to
(i) determine which Affiliates shall be covered by the Plan; (ii) determine
which persons employed outside the United States are eligible to participate in
the Plan; (iii) amend or vary the terms and provisions of the Plan and the terms
and conditions of any Award granted to persons who reside outside the United
States; (iv) establish subplans and modify exercise procedures and other terms
and procedures to the extent such actions may be necessary or advisable -- any
subplans and modifications to Plan terms and procedures established under this
Section 30 by the Administrator shall be attached to the Plan document as
Appendices; and take any action, before or after an Award is made, that it deems
advisable to obtain or comply with any necessary local government regulatory
exemptions or approvals. Notwithstanding the above, the Administrator may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Exchange Act, the Code, any securities law or governing statute or any other
applicable law.
32.Arbitration of Disputes. Any controversy arising out of or relating to the
Plan or an Award Agreement shall be resolved by arbitration conducted pursuant
to the arbitration rules of the American Arbitration Association. The
arbitration shall be final and binding on the parties.
33.Governing Law. The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered, and governed under the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Texas, to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.
34.Amendment and Termination of the Plan.
(a)Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.
(b)Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c)Effect of Amendment or Termination. No amendment, alteration, suspension, or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.
35.Conditions Upon Issuance of Shares.
(a)Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.




--------------------------------------------------------------------------------




(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
36.Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
37.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.


